COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00238-CR


Gary Allen Haney a/k/a Gary Dale           §    From the 355th District Court
Hooper
                                           §    of Hood County (CR12616)

                                           §    May 28, 2015
v.
                                           §    Per Curiam

                                           §    (nfp)
The State of Texas

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. The judgment is modified to

delete the restitution award; the order to withdraw funds is modified to delete

restitution of $140 and a restitution fee of $12 from the total cost figure of $566,

thereby reducing the total cost amount to $414; and we order the district clerk to

delete the $12 restitution fee from the bill of costs, which will also reduce the total

costs in that document to $414. It is ordered that the judgment of the trial court is

affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM